          Case 1:20-cv-03259-PAC Document 45
                                          36 Filed 02/23/21
                                                   02/10/21 Page 1 of 3
                                                                  53rd at Third
                                                                  885 Third Avenue
                                                                  New York, New York 10022-4834
                                                                  Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                  www.lw.com

                                                                  FIRM / AFFILIATE OFFICES
                                                                  Beijing         Moscow
                                                                  Boston          Munich
                                                                  Brussels        New York
                                                                  Century City    Orange County
February 10, 2021                                                 Chicago         Paris
                                                                  Dubai           Riyadh
                                                                  Düsseldorf      San Diego
VIA ECF                                                           Frankfurt       San Francisco
                                                                  Hamburg         Seoul
The Honorable Paul A. Crotty                                      Hong Kong       Shanghai
United States District Judge                                      Houston         Silicon Valley
                                                                  London          Singapore
United States Courthouse
                                                                  Los Angeles     Tokyo
500 Pearl Street                                                  Madrid          Washington, D.C.
New York, NY 10007                                                Milan




       Re:     Wandel v. Gao, et al., No. 20-cv-3259-PAC

Dear Judge Crotty:

       We represent Defendant Phoenix Tree Holdings Limited (“Phoenix Tree”) in the above-

captioned action. Pursuant to Your Honor’s Individual Practices, we write to request permission

to file certain documents in support of Latham & Watkins LLP’s (“Latham”) Motion for Leave

to Withdraw (“Motion”) ex parte and under seal. Specifically, we seek to file unredacted copies

of the Memorandum of Law and the Declaration of Jason C. Hegt, dated February 10, 2021, both

in support of the Motion, ex parte and under seal for the reasons below.


       While there is a presumption of public access to judicial documents, courts have

“considerable discretion in determining whether good cause exists to overcome the presumption

of open access to documents.” Geller v. Branic Int’l Realty Corp., 212 F.3d 734, 738 (2d Cir.

2000); see also Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006)

(“[T]he weight to be given the presumption of access must be governed by the role of the

material at issue in the exercise of Article III judicial power and the resultant value of such

information to those monitoring the federal courts. . . . [A]fter determining the weight of the
             Case 1:20-cv-03259-PAC Document 45
                                             36 Filed 02/23/21
                                                      02/10/21 Page 2 of 3
February 10, 2021
Page 2




presumption of access, the court must balance competing considerations against it . . . [including]

the privacy interests of those resisting disclosure.”) (citations and internal quotation marks

omitted).


          Courts in this district routinely allow documents in support of motions to withdraw as

counsel to be filed ex parte and under seal where necessary to preserve the confidentiality of the

attorney–client relationship between a party and its counsel. See C.D.S. Inc. v. Zetler, 16-CV-

3199 (VM) (JLC), 2017 WL 1103004, at *4 n.2 (S.D.N.Y. Mar. 23, 2017) (noting that it is

“typical” for counsel seeking to withdraw “to submit its memorandum and any supporting

materials ex parte given that the attorney-client relationship is implicated in the nature of its

application”); Team Obsolete Ltd. v. AHRMA Ltd., 464 F. Supp. 2d 164, 165–66 (E.D.N.Y.

2006) (concluding after a review of relevant case law that “this method is viewed favorably by

the courts”); Weinberger v. Provident Life & Cas. Ins. Co., No. 97-cv-9262, 1998 WL 898309, at

*1 (S.D.N.Y. Dec. 23, 1998) (“[I]t is appropriate for a Court considering a counsel’s motion to

withdraw to consider in camera submissions in order to prevent a party from being prejudiced by

the application of counsel to withdraw.”).


          For the foregoing reasons, Latham respectfully requests that unredacted copies of the

Memorandum of Law and Declaration be filed ex parte and under seal in order to protect the

confidentiality interests of Phoenix Tree. In accordance with your Individual Practices, we will

publicly file redacted versions of the Memorandum of Law and Declaration, which will be

served on all counsel of record. Along with the Motion, Latham will also serve a complete and

unredacted version of the Memorandum of Law and Declaration on Phoenix Tree.
             Case 1:20-cv-03259-PAC Document 45
                                             36 Filed 02/23/21
                                                      02/10/21 Page 3 of 3
February 10, 2021
Page 3




                                           Respectfully submitted,

                                           /s/ Eric F. Leon
                                           Eric F. Leon
                                           of LATHAM & WATKINS LLP

                                           Attorneys for Defendant Phoenix Tree
                                           Holdings Limited



cc: All counsel of record (via ECF)




2/23/2021
The motion is granted. Unredacted copies of the memo of law and declaration of
support may be filed ex-parte and under seal. Redacted copies of the memo of law and
declaration of support may be publicly filed and served on counsel of record. The
moving party is directed to deliver to Phoenix Tree Holdings Limited by mail a copy
order, together with notice that corporations could only appear by an attorney. SO
ORDERED.
